Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 1 of 21




          EXHIBIT 12
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 2 of 21
                                                                            II1111111111111 IN ! ! !1 61! IJIBI!I 11111 Hill 1 1 I I II
(12)   United States Patent                                                            (1o) Patent No.:     US 6,678,241 B1
       Gai et al.                                                                  (45) Date     of Patent:      Jan. 13, 2004


(54) FAST CONVERGENCE WITH TOPOLOGY                                                      5,577,033 A                 11/1990 Chang et at.         370/402
     SWITCHING                                                                           5,581,552 A                 12/1996 Civanlar et al.      370/396

(75) Inventors: Silvan() Gai, Vigliano cl'Asti (IT);                                                (List continued on next page.)
                Keith McCloghrie, San Jose, CA(US);                                                        OTHER PUBLICATIONS
                Merwyn B. Andrade, San Jose, CA
               (US)                                                              U.S. patent application Set. No. 09/208,175, Maliajan et al.
                                                                                 IBM Technical Disclosure Bulletin, V37, #10. Oct. 1994,
(73) Assignee: Cisc Technology, Inc., San Jose,CA                                "Addressing Source Routing in an ATM Emulated LAN",
              (US)
                                                                                 pp. 75-80.
        Notice:        Subject to any disclaimer, the term of this               IBM Technical Disclosure Bulletin, V39, #8, Aug. 1996,
                       patent is extended or adjusted under 35                   "Method for Improving Network Availability with Redun-
                       U.S.C. 154(b) by 0 days.                                  dant Network Servers", pp. 195-196.
                                                                                 D. Delaney and M. Seaman, Single or Multiple Filtering
(21) Appl. No.: 09/452,344                                                       Databases, May 8, 1997.
(22) Filed:            Nov. 30, 1999
                                                                                                    (List continued on next page.)

(51) Int. CI.'                                         COM 31/08                 Primary Examiner—Douglas Olms
                                                                                 Assistant Examiner—Brian Nguyen
(52) U.S. Cl.                                     370/216, 370/244               (74) Attorney, Agent, or Firm—Cesari and McKenna, HT;
                                                                                  Michael R. Reinemann
(58) Field of Search                      370/216, 217,
                 370/218, 219, 220, 221, 225, 254, 255,                          (57)                                     ABSTRACT
              256, 400, 401, 408, 244, 242, 252, 395.53;
                                 709/220, 221, 252, 241                          A system for rapidly switching at least one virtual local area
                                                                                 network(VLAN)from a first loop-free topology to a second
(56)                     References Cited                                        loop-free topology in response to a failure within the first
                   U.S. PATENT DOCUMENTS                                         loop-free topology. Each VLAN has one "logical" VLAN
                                                                                 w hich represents the network entities organized into the
       4,811,337   A      3/1989   Hart                     370/256              VLAN and a set of "physical" VLANs each having its own
       4,922,486   A      5/1990   Lidinsky ct at           370/427              VLAN designation. For each physical VLAN, a different
       5,018,137   A      5/1991   Baekes el at             370/401              loop-free topology is defined, although only one physical
       5,115,433   A      5/1092   Baran et at              370/400              VLAN is "active- at any given time. Messages associated
       5,138,615   A      8/1992   Lamport et at            370/400
       5,150,360   A      9/1992   Perlman et al.           370/402              with the logical VLAN are tagged with the designation of
       5,233,604   A      8/1093   Ahmadi et at             370/238              the currently active physical VLAN,and forwarded along its
       5,265,092   A     11/1993   Scloway et at,           370/238              loop-free topology. Upon detecting a failure in the loop-free
       5,280,480   A      1/1994   Pin et at                370/256              topology, the logical VLAN is rapidly switched to the
       5,329,527   A      7/1994   Ujihashi et at           370/397              loop-free topology defined by a second, back-up physical
       5,357,508   A     10/1994   Le Boudec et al. ....... 370/397              VLAN. Following the switch messages associated with the
       5,394,402   A      2/1995   Ross                     370/402              logical VLAN are tagged with the designation of this
       5,420,862   A      5/1995   Perlman                  370/401              back-up VLAN and are forwarded along its loop-free topol-
       5,444,702   A      8/1995   Burnet( et at            370/254              ogy.
       5,490,139   A      2/1996   Baker et at              370/312
       5,491,690   A      2/1996   Alfonsi et at            370/404
       5,570,359   A     10/1996   Nguyen                   370/401                                     18 Claims, 7 Drawing Sheets


                                                                                 ,
                                                                                 200
                                                              25                                              _52




                                                                           248                                246



                                                                                             242        248    -1


                                                                                             24                            5-242


                                      248-X,                248                                   248
                                                                                                                    248
                                          202           230 210     212
                                     258 (RED)          256 (BLUE) LiED)
                                           2
                                                        205 208     214
                                                           4.E614)(13L
                                          7_ 2                                                                     226
                                                                                                                 (GREEN)
                                          204(BLUE)   205(YELLOW            215(GREEN)                  224(BLUE)




                                                                                                                                               Dell-WSOU-PA-017055
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 3 of 21



                                                      US 6,678,241 B1
                                                            Page 2



               U.S. PATENT DOCUMENTS                                             OTHER PUBLICATIONS
   5,590,118   A    12/1996   Nederlof                 370/218   S. Horowitz,Dual—Layer Spanning Tree,(A Spanning Tree
   5,600,638   A     2/1997   Berlin etal.             370/351   Proposal for IEEE 802.10), May 14, 1997.
   5,600,644   A     2/1997   Chang et al.             370/404
                                                                 Lucent Technologies Inc.'s Initial Disclosure of Prior Art
   5,606,669   A     2/1997   Berlin et al. .......    709/223
   5,636,216
                                                                 Under civil Local Rule 16-7, U.S. District Court for the
               A     6/1997   Fox et al.               370/402
   5,636,217   A     6/1997   Moelard                  370/338   Northern District of California, C.A. No. (198-20836.1W
   5,649,108   A     7/1997   Spiegel                  709/241   (PVT) ENE, Nov. 18, 1998.
   5,687,167   A    11/1997   Berlin etal.             318/767   M.Seaman, High Availability Spanning Tree, Rev. 1.1, Oct.
   5,699,347   A    12/1997   Callon .                 370/238   20, 1998.
   5,732,072   A     3/1998   Thamer et al.            370/255   J. Hart, Extending the IEEE 802.1 MAC Bridge Standard to
   5,740,171   A     4/1998   Mazzola et al.           370/392   Remote Bridges, IEEE Network, Jan. 1998, vol. 2, No. 1, pp.
   5,742,600   A     4/1998   Edsall et al.            370/401   10-15.
   5,761,435   A     6/1998   Fukuda et al.            709/238
   5,764,636   A     6/1998   Edsall                   370/401   B. Yeller, et al., Funk—Tolerant Convergence Routing, Copy-
   5,790,808   A     8/1998   Seaman .                 709/223   right 1994 IEEE.
   5,805,593   A     9/1998   Busehe                   370/396   R. Perlman, Interconnections: Bridges and Routers, Copy-
   5,838,660   A    11/1998   Croslin                  370/216   right 1992 by Addison—Wesley Publishing Company, Inc.,
   5,838,663   A    11/1998   Elwalid et al.           370/233   pp. 54-64.
   5,854,899   A    12/1998   Callon et al.            709/238   IEEE P802. Id Draft Standard for Local Area Networks
   5,878,232   A     3/1999   Marimuthu                709/249
   6,032,194   A     2/2000   Gai et al.               709/239
                                                                 MAC (Media Access Control) Bridges: Technical and Edi-
   0,188,694   B1    2/2001   Fine et al.              370/402   torial Corrections, Copyright 1997 IEEE, pp. 1-10,85-122
   6,202,114   B1    3/2001   Dull etal.               710/311   and 151-158.
   6,219,739   B1    4/2001   Dull etal.               710/311   Configuring VTP, VLANs, 1/LAN Trunks and VMPS, Cisco
   6,356,551   B1    3/2002   Egbert                   370/389   Systems Inc., Published Jun. 9, 1998,
   6,373,826   B1    4/2002   Russell et al.           370/256
   6,560,236   B1    5/2003   Varghese et al.          370/401   * cited by examiner




                                                                                                              Dell-WSOU-PA-017056
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 4 of 21


U.S. Patent         Jan. 13,2004     Sheet 1 of 7           US 6,678,241 B1




                                                               100
                         102                        104

           MAC DA      MAC SA      VLAN ID           DATA
             '            •
             106         108         110


                          FIG. 'I    (PRIOR ART)




                                                                     Dell-WSOU-PA-017057
                                                                                                                                                 wawa •s
                                                                                                                                                 HOZ 'CI "uu




                                                                                   ~-238
                                                                  ~-2 6                                      ~-240                      ~-242


                                     248                    248              248                     248         248
                                                                                                                                                 L JO Z PaqS




                                         :                                            248                                    /248
                                          7. 254
                                             ,..
                            _....i._ 202                   230 210    212
                               258 (RED) 12j a...,j256 (BLUE) (RED)                                                                        260
                                                                 e_.    \                   '~-232                             '-234        t
                                       254                                                                 220
                                                       .,, ...8 ,......_ E
                                                                        t                                   t
                                                                (1-
                                       256       7116      256 208     214                      218    222
                             11111111111110111111116
                                                             (GREEN) (BLUE)                  (YELLOW) (RED)
                                             256      256                                        L     J                             226 ----.
                                                         t                            —7-                              '
                                                                                                                       r           (GREEN)
                         FIG. 2 204(BLUE)              206(YELLOW)                     216(GREEN)                      224(BLUE)
                                                                                                                                                                  Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 5 of 21


                                                                                                                                                 Iti Itt8L9`9 S




890L1.0-Vd-110SM-110CI
                                                                                                              230

                         302a    PORT            SPANNING TREE ENTITY 306                   08    TOPOLOGY
                                   1                                          TOPOLOGY
                                                                                                                    wawa •s




                                          304   316c                           SWITCH               STATE
                                                                                                   MACHINE   318
                                                316b                           ENGINE              ENGINE
                         302b    PORT                = SPANNING I I I
                                  2                      TREE
                                                316a STATE MACH.
                                 PORT                   ENGINE
                         302c
                                   3
                                                                                                                    HOZ 'CI "uu




                         302d
                           ,  PORT               LINK STATE    310
                               4                 DETECTION
                                                   ENGINE
                         302e    PORT
                                  5
                                                               312               PORT
                                                FORWARDING                                  314
                                                                            CONFIGURATION
                                                                                                                    L JO £ PaqS




                         302f    PORT             ENTITY
                                  6                                             ENTITY

                         302g ---- PORT
                                     7
                                                              320c
                                 PORT           FILTERING     320b
                         302h                                 320a
                                  8                DB


                                                              FIG. 3
                                                                                                                                     Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 6 of 21


                                                                                                                    Iti Itt8L9`9 S




690L1.0-Vd-110SM-110CI
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 7 of 21


U.S. Patent        Jan. 13, 2004        Sheet 4 of 7     US 6,678,241 B1




              DEFINE PLURALITY OF "LOGICAL" VIRTUAL LOCAL
              AREA NETWORKS(VLANs) WITHIN NETWORK AND             402
             ASSIGN VLAN MEMBERSHIPS TO NETWORK ENTITIES


          FOR EACH LOGICAL VLAN, DEFINE A CORRESPONDING SET       404
                    OF ASSOCIATED PHYSICAL VLANs


                    ESTABLISH A LOOP-FREE TOPOLOGY                406
                        FOR EACH PHYSICAL VLAN


                   FOR EACH LOGICAL VLAN, DESIGNATE               408
          A SELECTED PHYSICAL VLAN AS THE ACTIVE PHYSICAL VLAN


          FOR EACH LOGICAL VLAN, ASSOCIATE ALL ACCESS PORTS
             COUPLED TO MEMBERS OF THE LOGICAL VLAN WITH          410
         THE VLAN DESIGNATION OF THE DESIGNATED PHYSICAL VLAN


              IN RESPONSE TO THE DETECTION OF A FAILURE,         412
         ALERT TOPOLOGY SWITCH ENGINE OF AFFECTED LINK/PORT


                  IDENTIFY ALL LOGICAL VLANs UTILIZING          I,414
         THE AFFECTED LINK/PORT AND THEIR ACTIVE PHYSICAL VLANs


                                   TO FIG. 4B


                              FIG. 4A




                                                                 Dell-WSOU-PA-017060
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 8 of 21


U.S. Patent         Jan. 13,2004      Sheet 5 of 7           US 6,678,241 B1




                              FRO    G.4A


                   TRANSITION ACTIVE PHYSICAL VLAN(S)
               FOR AFFECTED LINK/PORT TO UNUSABLE STATE


          FOR EACH LOGICAL VLAN WHOSE ACTIVE PHYSICAL VLAN
            WAS TRANSITIONED TO THE UNUSABLE STATE DUE TO           418
        THE LINK/DEVICE FAILURE, IDENTIFY A BACK-UP PHYSICAL VLAN


              TRANSITION IDENTIFIED BACK-UP PHYSICAL VLAN           420
                    FROM STAND-BY TO ACTIVE STATE


          FOR EACH LOGICAL VLAN WHOSE ACTIVE PHYSICAL VLAN
             WAS TRANSITIONED TO THE UNUSABLE STATE DUE
        TO THE LINK/DEVICE FAILURE, SWITCH THE VLAN ASSOCIATION     422
                  OF ALL CORRESPONDING ACCESS PORTS
                 FROM THE NOW UNUSABLE PHYSICAL VLAN
                 TO THE NEWLY ACTIVATED PHYSICAL VLAN


                       GENERATE AND TRANSMIT                        424
                  ONE OR MORE NOTIFICATION MESSAGES


              TAG SUBSEQUENT MESSAGES CORRESPONDING                 426
         TO LOGICAL VLAN WITH IDENTIFIED BACK-UP PHYSICAL VLAN



                                   FIG. 4B




                                                                      Dell-WSOU-PA-017061
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 9 of 21


U.S. Patent           Jan. 13,2004        Sheet 6 of 7            US 6,678,241 B1




                                                                           508

                                          EVENT            DESCRIPTION

                                          El      CONVERGENCE/STABLE
                                                  TOPOLOGY
                                          E2      SELECTION AS DESIGNATED
                                                  PHYSICAL VLAN
                    E3 E4                 E3      LINK/DEVICE FAILURE
         502                  506                 DETECTED
                                          E4      NETWORK PARTITION
               FIG. 5A
                                                     FIG. 5B
                512                 514                   516
                                                                          510
          LOGICAL VLAN      PHYSICAL VLAN            STATE

          1 (RED)           10(VIOLET)         UNUSABLE
                            11 (PURPLE)        ACTIVE   UNUSABLE         518
                            12(MAGENTA)        STAND-BY
                            13(ORANGE)         STAND-BY-I' ACTIVE        520

          2(BLUE)           14(BROWN)          ACTIVE
                            15(ROSE)           STAND-BY
                            16(GRAY)           STAND-BY

          3(YELLOW)         17(CYAN)      STAND-BY
                            18(CRIMSON)   UNUSABLE
                            19(SILVER)    STAND-BY
                            20(SEA GREEN) ACTIVE

          4(GREEN)          21 (TURQUOISE) STAND-BY
                            22(WHITE)      ACTIVE
                            23 (OLIVE)     STAND-BY


                                     FIG. 5C




                                                                               Dell-WSOU-PA-017062
                                                                                                  wawa •s




                                                                                 600


                               602                             69!4


                         MAC   MAC   VLAN            LOGICAL           FORMER             NEW
                                            SEQ.
                                                                                                  HOZ 'CI "uuf




                         DA    SA     ID     NO.      VLAN            PHYSICAL         PHYSICAL
                                                        ID              VLAN             VLAN
                          ?                  ?         ?                 /                 ?
                         606   608   610    612       614               616              618
                                                                                                  L JO L PaqS




                                            FIG. 6
                                                                                                                    Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 10 of 21


                                                                                                   Iti Itt8L9`9 S




£90L1.0-Vd-110SM-110C1
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 11 of 21


                                                     US 6,678,241 B1
                                                                                                    2
      FAST CONVERGENCE WITH TOPOLOGY                                 Spanning Tree Algorithm
                 SWITCHING                                              To avoid the formation of loops, most bridges and
                                                                     switches execute a spanning tree algorithm which allows
           CROSS-REFERENCE TO RELATED                                them to calculate an active network topology that is loop-
                  APPLICATIONS                                       free (i.e., a tree) and yet connects every pair of LANs within
    This application is related to the following co-pending          the network (i.e., the tree is spanning). The Institute of
 U.S. Patent Applications: U.S. patent application Ser. No.          Electrical and Electronics Engineers (IEEE) has promul-
 08/998,412 entitled, METHOD AND APPARATUS FOR                       gated a standard (the 802.10 standard) that defines a span-
 RAPIDLY RECONFIGURING COMPUTER NETWORKS                             ning tree protocol to be executed by 802.1D compatible
                                                                  10 devices. In general, by executing the IEEE spanning tree
 tiled Dec. 24, 1997, now U.S. Pat. No. 6,032,194; and U.S.
 patent application Ser. No. 09/208,175 entitled, VALUE-             protocol, bridges elect a single bridge to be the -root"
 ADDED FEATURES FOR THE SPANNING TREE                                bridge. Since each bridge has a unique numerical identifier
 PROTOCOL, filed Dec. 9, 1998.                                      (bridge ID), the root is typically the bridge with the lowest
                                                                     bridge ID. In addition, for each LAN coupled to more than
               FIELD OF THE INVENTION                             15 one bridge, only one (the -designated bridge") is elected to
                                                                     forward frames to and from the respective LAN. The des-
    The present invention relates generally to computer              ignated bridge is typically the one closest to the root. Each
 networks, and more specifically, to a method and apparatus          bridge also selects one port (its "root port") which gives the
 for quickly identifying and selecting loop-free topologies in       lowest cost path from that bridge to the root. The root ports
 computer networks.                                                  and designated bridge ports are selected for inclusion in the
          BACKGROUND OF THE INVENTION                                active topology and are placed in a forwarding state so that
                                                                     data frames may be forwarded to and from these ports and
    A computer network typically comprises a plurality of            thus onto the corresponding paths or links of the network.
interconnected entities. An entity may consist of any device,        Ports not included within the active topology are placed in
such as a computer or end station, that -sources" (i.e.,          25 a blocking state. When a port is in the blocking state, data
transmits) or "sinks" (i.e., receives) messages such as data         frames will not be fonvarded to or received from the port. A
frames. A common type of computer network is a local area            network administrator may also exclude a port from the
network ("LAN") which typically refers to a privately                spanning tree by placing it in a disabled state. The forward-
owned network within a single building or campus. LANs               ing and blocking states are stable spanning tree port states in
t ypically employ a data communication protocol (LAN              30 that a port may remain in these states indefinitely (i.e., there
standard), such as Ethernet, FDDI or token ring, that defines        is no prescribed limit on the time that can be spent in either
the functions performed by the data link and physical layers         of these states).
of a communications architecture (i.e., a protocol stack). In           To obtain the information necessary to run the spanning
 many instances, several LANs may be interconnected by               tree protocol, bridges exchange special messages called
point-to-point links, microwave transceivers, satellite hook-     35 configuration bridge protocol data unit (BPDU) messages.
ups, etc. to form a wide area network(-WAN-)or intranet              BPDU messages carry information used to execute the
that may span an entire country or continent.                        spanning tree protocol. For example, BPDU messages carry
    One or more intermediate network devices are often used          a root identifier, a root path cost, a bridge identifier, and a
to couple LANs together and allow the corresponding enti-            port identifier, among other information. The root identifier
ties to exchange information. For example, a bridge may be        40 is the numeric identifier for the bridge assumed to be the root
used to provide a "bridging" function between two or more            and the bridge identifier is the numeric identifier of the
LANs. Alternatively, a switch may be utilized to provide a           bridge sending the BPDU. The root path cost is a value
"switching" function for transferring information among a            representing the cost to reach the assumed root from the port
plurality of LANs or end stations. Typically, the bridge or          on which the BPDU is sent and the port identifier is the
switch is a computer and includes a plurality of ports that       45 numeric identifier of the port on which the BPDU is sent.
couple the device to the LANs or end stations. Ports used to            Upon start-up, each bridge initially assumes itself to be
couple switches to each other are generally referred to as a         the root and generates and transmits BPDU messages
trunk ports, whereas ports used to couple a switch to LANs.          accordingly. Upon receipt of a BPDU message from a
end stations, servers, etc. are generally referred to as access      neighboring device, the message's contents are examined
ports. The switching function includes receiving data from a      50 and compared with similar information (e.g., assumed root
sending entity at a source port and transferring that data to        and lowest root path cost) stored by the receiving bridge. If
at least one destination port for forwarding to the receiving        the information from the received BPDU is -better" than the
entity. Switches and bridges typically store address infor-          stored information, the bridge adopts the better information
 mation for use in reaching particular network entities in a         and uses it in the BPDUs that it sends (adding the cost
block of memory called a filtering database.                      55 associated with the receiving port to the root path cost) from
    Additionally, most computer networks are either partially        its ports, other than the port on which the -better" informa-
or fully meshed. That is, they include redundant communi-            tion was received. Although BPDU messages are not for-
cations paths so that a failure of any given link or device          warded by bridges, the identifier of the root is eventually
does not isolate any portion of the network, The existence of        propagated to and adopted by all bridges as described above,
redundant links, however, may cause the formation of cir-         60 allowing them to select their root port and any designated
cuitous paths or "loops" within the network. Loops are               port(s).
highly undesirable because data frames may traverse the                 In order to adapt the active topology to failures, bridges
loops indefinitely. Furthermore, because switches and                associate a timer with the BPDU information stored for each
bridges replicate (i.e., flood) frames whose destination port        port. If the age of any stored BPDU information reaches a
is unknown or which are directed to broadcast or multicast        65 so-called maximum age, the corresponding BPDU informa-
addresses, the existence of loops may cause a proliferation          tion is considered to be stale and is discarded by the bridge.
of data frames that effectively overwhelms the network.              Normally, each bridge replaces its stored BPDU information




                                                                                                                     Dell-WSOU-PA-017064
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 12 of 21


                                                     US 6,678,241 B1
                              3                                                                   4
 every hello time, which is the frequency at which the root         Feb. 28, 1995 (the "402 Patent"), for example, discloses an
sends new BPDU messages, thereby preventing it from                 arrangement for associating any port of a switch with any
 being discarded and maintaining the current active topology.       particular segregated network group. Specifically, according
 If a bridge stops receiving BPDU messages on a given port          to the '402 Patent, any number of physical ports of a
(indicating a possible link or device failure), it will continue 5 particular switch may be associated with any number of
 to increment the respective message age value until it             groups within the switch by using a virtual local area
 reaches the maximum age threshold. The bridge will then            network (VLAN) arrangement that virtually associates the
 discard the stored BPDU information and proceed to                 port with a particular VLAN designation. These VLAN
 re-calculate the root, root path cost and root port by trans-      designations are also associated with the messages that are
 mitting BPDU messages utilizing the next best information to received on these ports. In particular, every time a message
 it has. The maximum age value used within the bridged              is received on a given access port, the VLAN designation for
 network is typically set by the root, which enters a selected      that port, as stored in a memory portion of the bridge, is
 value in its BPDU messages. Neighboring bridges copy this          associated with the message. For convenience, each VLAN
 value into their BPDU messages, thereby propagating the            designation is often associated with a different color, such as
selected value throughout the network. The default maxi- 15 red, blue, green, etc.
 mum age value under the IEEE standard is twenty seconds.              In many cases, it may be desirable to interconnect a
    As BPDU information is up-dated and/or timed-out and            plurality of these switches in order to extend the VLAN
 the active topology is re-calculated, ports may transition         associations of ports in the network. By extending VLAN
 from the blocking state to the forwarding state and vice           associations across multiple devices, those entities having
 versa. That is, as a result of new 13PDU information, a 20 the same VI AN designation function as if they are all part
 previously blocked port may learn that it should be in the         of the same LAN segment. Message exchanges between
forwarding state (e.g., it is now the root port or a designated     parts of the network having different VLAN designations are
 port). Rather than transition directly from the blocking state     specifically prevented in order to preserve the boundaries of
 to the forwarding state, ports transition through two or more      each VLAN segment or domain. In addition to the '102
 intermediary or transitory states,such as a listening state and 25 Patent, the IEEE has also promulgated the 802.1Q standard
 a learning state. The time spent in each of the listening and      for Virtual Bridged Local Area Networks. The IEEE's
 the learning states is called the forwarding delay. As ports       802.1Q standard supports VLANs and defines a specific
 transition between the blocked and forwarding states, enti-        VLAN-tagged message format for transmission on trunks.
 ties may appear to move from one port to another. To prevent          FIG. 1 is a partial block diagram of a tagged data frame
 bridges from distributing messages based upon incorrect 30 100 that is compatible with the 802.1Q standard. Frame 100
 information, bridges quickly age-out and discard the "old"         includes a header portion 102, which may be compatible
 information in their filtering databases. More specifically,       with the Media Access Control (MAC)sub-layer, and data
 upon detection of a change in the active topology, bridges         portion 104. The header 102, moreover, includes a plurality
 transmit Topology Change Notification Protocol Data Unit           of fields. In particular, header 102 includes a MAC desti-
(TCN-PDU) messages toward the root. The format of the 35 nation address (MAC DA) field 106 that identifies the
 TCN-PDU message is described in the IEEE 802.1D stan-              network entity to which the frame 100 is to be delivered and
 dard and is well-known. The TCN-PDU message is propa-              a MAC source address(MAC SA) field 108 that identifies
 gated hop-by-hop until it reaches the root which confirms          the network entity that created the frame 100. Following the
 receipt of the TCN-PDU by setting a topology change flag           M AC SA field 108 is a VLAN identifier(VLAN ID) or tag
 in all BPDUs subsequently transmitted by the root for a 40 field 110 that specifics the VLAN that has been associated
 period of time. Other bridges, receiving these BPDUs, note         with the frame 100. In particular, VLAN ID field 110 is
 that the topology change flag has been set, thereby alerting       loaded with a numeric identifier that corresponds to the
 them to the change in the active topology. In response,            VLAN designation associated with the port on which mes-
 bridges significantly reduce the aging time associated with        sage 100 was received. This tag, moreover, is examined and
 their filtering databases. Information contained in the filter- 45 understood by 802.1Q compatible devices, and the last
 ing databases is thus quickly discarded.                           device along the route removes the tag before transmitting
    Although the spanning tree protocol is able to maintain a       the frame to the target end station.
 loop-free topology despite network changes and failures,              Several alternatives exist for overlaying spanning trees or
 re-calculation of the active topology can be a time consum-        active topologies on these virtually segregated network
 ing and processor intensive task. For example, re-calculation 50 groups or clomains. The IEEE 802.1Q standard, for example,
 of the spanning tree following the failure of a link or an         specifies a single spanning tree within the respective bridged
 intermediate device can take thirty seconds or more. First,        network regardless of the number of VLAN designations
 the corresponding BPDU information must time-out, which            that have been defined. With this approach, the bridges
 typically takes twenty seconds. The affected ports may then        exchange conventional BPDUs so as to define a single
 transition through the listening and learning states, remain- 55 loop-free topology for the network. Thus, all data frames,
ing in each state for approximately fifteen seconds. Thus, it       regardless of their VLAN associations, may be forwarded to
 takes approximately fifty seconds or more to recover from a        and received from ports in the forwarding state, while no
failure. During this time, message delivery is often delayed        data frames may be forwarded to or received from blocked
 because ports in the listening and learning states do not          parts.
forward or receive messages. Such delays can have serious so           An alternative to the 802.1Q standardized approach is to
 consequences for time sensitive applications, such as voice        define a separate spanning tree for each VLAN defined
 or video applications, which demand consistently low               within the bridged network. This per VLAN spanning tree
 latency. In particular, these applications may stop or shut-       architecture is described at IEEE 802.1s, which is the
 down in response to such disruptions.                              Multiple Spanning Trees Draft Supplement to the IEEE
 Virtual Local Area Networks                                     65 802.1Q Virtual Bridged Local Area Network Standard. With
    A computcr network may also be segregated into a series         this approach, bridges and switches exchange BPDUs, each
 of logical network segments. U.S. Pat. No. 5,394,402,issued        of which is tagged with a VLAN designation just like data




                                                                                                                   Dell-WSOU-PA-017065
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 13 of 21


                                                     US 6,678,241 B1
                              5                                                                   6
frames. These tagged BPDUs arc then processed by the                  FIG. 5B is a chart illustrating the events that trigger a
switches so as to define a separate active network topology        transition among the states of FIG. 5A;
or spanning tree for each VLAN designation. Thus, for a               FIG. 5C is a highly schematic representation of state
given trunk port, messages associated with one VLAN                information stored by the device of FIG. 3; and
designation may be forwarded and received whereas mes-
                                                                      FIG. 6 is a highly schematic block diagram of a notifi-
sages associated with a second VLAN designation may be             cation message in accordance with the present invention.
blocked. That is, the port is forwarding for the first VLAN
but blocking for the second. Regardless of the spanning tree                   DETAILED DESCRIPTION OF AN
approach that is adopted, however, re-calculation of the                         ILLUSTRAILVE EMBODIMENT
spanning tree following a link or device failure can take a to
significant amount of time in networks supporting VLANs,              FIG. 2  illustrates a computer network 200 in accordance
and these delays can have deleterious consequences for time        with the present invention. The network 200 includes a
sensitive applications.                                            plurality of local area networks (LANs) 202-226 each of
                                                                   which is coupled to one or more access switches 230-234.
              SUMMARY OF THE INVENTION                         15 The access switches 230-234 are, in turn, interconnected
                                                                   with each other through a plurality of distribution or back-
    Briefly, the invention relates to a system and method for      bone switches 236-246. Specifically, the access switches
 rapidly switching at least one virtual local area network        230-234 and backbone switches 236-246, which may also
(VLAN) from a first loop-free topology to a second loop-           be referred to as intermediate network devices, may be
free topology in response to detecting a failure within the        interconnected by a series of trunks or links 248, such as
first loop-free topology. Each VLAN defined for a computer         point-to-point links. Links 248 basically represent commu-
 network is configured to include one "logical' VLAN which         nications paths for transporting messages, such as data
logically represents the entities organized into the defined       frames, between various network components. Network 200
 VLAN, and a plurality of "physical" VLANs each associ-            further includes two routers 250 and 252 which provide
ated with its own VLAN designation. For each physical              added functionality to the network 200. Routers 250 and 252
                                                               25
 VLAN, moreover, a different loop-free topology is defined         are preferably coupled to backbone switches, such as back-
 within the network. However, at any given time, only one of       bone switches 244 and 246.
the physical VLANs, and thus only one loop-free topology,             Each access switch 230-234 and backbone switch
 will be "active" for its corresponding logical VLAN. Mes-        236-246 includes a plurality of ports which, if directly
sages associated with the logical. VLAN are tagged with the
                                                               30 coupled to a LAN 202-226 (or a host, end station, server,
designation of the currently active physical VLAN, and             workstation, etc.) are referred to as access ports, and if
forwarded along that physical VLAN's loop-free topology.           directly coupled to a trunk or link 248 are referred to as trunk
According to the invention, upon the detection of a link or        ports. Each port at a given switch, moreover, may be
other failure in the loop-free topology defined by the cur-        identified by a corresponding port number (e.g., port 1, port
rently active physical VLAN, the logical VLAN is rapidly
                                                               35 2, port 3, etc.). Access switch 230, for example, has three
switched to the loop-free topology defined by a second             trunk ports 254(port numbers 1-3) and five access ports 256
physical VLAN to which the logical VLAN is also associ-           (port numbers 4-8). Attached to each LAN 202-226 may be
ated. More specifically, access ports corresponding to the         a plurality of network entities, such as hosts, end stations,
logical VLAN arc re-assigned to the second physical VLAN.         servers (e.g., file servers, print servers, etc.), workstations,
Following the switch to the second physical VLAN,subse-
                                                               40 etc. For example, attached to LAN 202 is a first server 258,
quent messages associated with the logical VLAN are                and attached to LAN 226 is a second server 260. These
tagged with the designation of the second physical VLAN,           network entities, moreover, may source or sink messages or
and forwarded along its respective loop-free topology. The         data frames to one another over the network 200. Switches
physical VLAN which is selected as the new active topology        230-246 comprise conventional components and circuitry
preferably has the affected link blocked so as to be fully
                                                               45 that allow them to associate specific ports with the hosts, end
spanning. Accordingly, messages associated with the logical       stations, servers, workstation, routers, etc. that are coupled
 VLAN can continue to be forwarded without having to wait          thereto or otherwise accessible therethrough.
for the spanning tree algorithm to be re-calculated. Thus, the
                                                                      Selected LANs 202-226, and thus the hosts, end stations,
 network of the present invention suffers little or no delay
                                                                  servers and workstations attached thereto, may be logically
from failures and, through appropriate selection of the new
                                                               50 grouped together to form one or more virtual local area
physical VLAN, loss of connectivity is avoided.
                                                                   networks(VLANs). More specifically, a network adminis-
                                                                   trator may define a plurality of VLANs within network 200.
       BRIEF DESCRIPTION OF THE DRAWINGS
                                                                   Each VLAN is preferably associated with a corresponding
   The invention description below refers to the accompa-          numeric identifier or designation and, for convenience, may
nying drawings, of which:                                      55 be further identified by a color code (e.g., red, blue, green,
    FIG. 1, previously discussed, is a block diagram of a          yellow, etc.). The IEEE 802.10 standard, for example,
conventional VLAN-tagged message;                                  allocates the numeric identifiers 0-4095 as possible VLAN
    FIG. 2 is a block diagram of a computer network in             designations. In accordance with the IEEE standard,
                                                                   numeric identifiers 0 and 4095 are reserved, thereby leaving
accordance with the present invention;
                                                               60 4094 available VLAN designations for assignment by the
    FIG. 3 is a highly schematic functional block diagram of       network administrator. 'fo associate any given LAN, host,
an intermediate network device in accordance with the              end station, server, etc. with a defined VLAN, the bridge or
present invention;                                                switch directly coupled to that LAN, host,end station, server
    FIGS. 4A-4B is a flow diagram of the methods of the            etc. preferably associates its corresponding access port with
present invention;                                             65 the respective VLAN designation. For example, LANs 202,
    FIG. 5A is a state diagram in accordance with the present     212 and 222 may all be associated with the red VLAN by
invention;                                                         associating the respective access ports of the respective




                                                                                                                   Dell-WSOU-PA-017066
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 14 of 21


                                                     US 6,678,241 B1
                              7                                                                  8
 switches 230-234 with that color code. LANs 204,210,214            portions of the bridged network, but is instead directly
 and 224 may be similarly associated with the blue VLAN.            connected to a LAN, host, end station, server, workstation,
 LANs 206 and 218 may be associated with the yellow                 etc. Nonetheless, it should be understood that two switches
 VLAN, and LANs 208, 216 and 226 associated with the                may be interconnected by a shared media, such as LAN 220
 green VLAN.                                                     5 which interconnects switches 232 and 234. A trunk port, on
    Access switches 230-234 and backbone switches                   the other hand, typically corresponds to a point-to-point link
236-246 are further configured to tag, distribute and ulti-         and provides connectivity from the switch 230 to other areas
 mately deliver VLAN associated messages, provided that             of the bridged network 200. At switch 230, ports 302a—c
 the VLAN tag of the message matches the VLAN designa-             (port numbers 1-3) arc each configured as trunk ports, while
 tion associated with the destination or target entity. In to ports 302d—/t (port numbers 4-8), which are coupled to
 particular, switches 230-246 associate their respective trunk      LANs 210, 208, 206, 204 and 202, respectively, arc each
 ports that are coupled to links 248 with the VLAN desig-           configured as access ports. Trunk ports 302a—c are further
 nations or domains associated with the various LANs, hosts,        configured to operate in accordance with either the 802.1 Q
 end stations, servers, etc. that may be reached through the        or ISL encapsulation techniques. The configuration of the
 respective trunk port. Those skilled in the art will understand 15 various ports 302 as access or trunk ports may he performed
 that there are several techniques for propagating VLAN             by the network administrator, either remotely or locally,
 membership information across the network 200 and thereby          utilizing a conventional management protocol, such as
 associate trunk ports with VLAN designations. The IEEE,            Simple Network Management Protocol (SNMP) or Cisco-
 for example, as part of the 802.1Q standard, has defined the       Works from Cisco Systems, Inc.
 Generic Attribute Registration Protocol VLAN Registration 20          Switch 230 also includes one or more frame transmission
 Protocol(GVRP) through which intermediate devices, end             a nd reception objects 304 that are in communicating rela-
 stations, hosts, servers, workstations, etc. can issue and         tionship with the ports 302a—h such that frames received at
 revoke declarations regarding their membership in specific         a given port may be captured and frames to be transmitted
 VLANs. Propagation of VLAN membership information                  may be driven onto a given port. Frame reception and
 may alternatively take place through a dedicated protocol, 25 transmission object 304 preferably includes one or more
 such as the VLAN Trunk Protocol(vrp), which is described           message storage structures, such as priority queues. Switch
 in the IEEE 802.1s Multiple Spanning Trees Draft                   230 further includes a spanning tree entity 306, a topology
 Supplement, and is hereby incorporated by reference in its         switch engine 308, a link state detection engine 310, at least
 entirety. Additionally, trunk ports 254 coupled to links 248       one forwarding entity 312 and a port configuration entity
 may be configured to operate in accordance with any num- 30 314. The designation of a port 302 as either an access or
 ber of VLAN encapsulation protocols, such as the IEEE              trunk port and the corresponding VLAN encapsulation tech-
802.1Q standard or the Inter-Switch Link (ISL) mechanism            nique are preferably stored at or by the port configuration
 from Cisco Systems, Inc., as described in U.S. Pat. No.            entity 314. The spanning tree entity 306 is in communicating
5,742,604, which are both hereby incorporated by reference          relationship with the frame transmission and reception
 in their entirety.                                              35 object 304 so as to receive bridge protocol data unit(BPDU)
    As shown, network 200 also includes a plurality of              messages, and also includes one or more spanning tree state
 redundant communication paths interconnecting the access           machine engines 316a—c for maintaining the spanning tree
switches 230-234 and backbone switches 236-246. The                 states of the ports 302a—h. The topology switch engine 308,
 existence of such redundant links prevents portions of the         w hich is in communicating relationship with the spanning
 network 200 from becoming isolated should any constituent 40 tree entity 306, the link state detection engine 310 and the
 link or device fail. Such redundancy, however, also results in     port configuration entity 314, is coupled to or alternatively
 the creation of loops, which, as described above, are highly       may include a topology state machine engine 318. As
 u ndesirable. To avoid the creation of loops, switches             descrihed below, the topology state machine engine 318
230-246 preferably execute a spanning tree algorithm. In            maintains the states of various loop-free topologies defined
 particular, switches 230-246 execute the spanning tree pro- 45 within network 200(FIG. 2).
 tocol basically as described in the IEEE 802.1D Standard              The forwarding entity 312 is also in communicating
 which is also hereby incorporated by reference in its entirety.    relation with the frame transmission and reception object
 To avoid the delays inherent in re-calculation of the span-        304 so as to receive and forward data frames and other
 ning tree protocol, however, one or more access switches           messages, and is also coupled to one or more filtering
230-234 also provides for rapid topology switching as 50 databases 320a—c that store address information correspond-
 described below.                                                   ing to the entities of network 200(FIG. 2). Specifically, each
    It should he understood that the network 200 of FIG. 2 is       filtering database 320, which may he implemented as a
 meant for illustrative purposes only and that the present          content addressable memory(CAM)device, has a plurality
 invention will operate with other network designs having           of records or cells (not shown), including a destination
 possibly far more complex topologies. It will also be under- 55 address cell, a destination port cell and a corresponding
 stood to those skilled in the art that there is no distinction     timer cell. Each record or cell in the filtering databases
 from the spanning tree point of view between local and trunk       320a—c preferably corresponds to a particular network
 ports or between point-to-point trunks or links and shared         entity. The forwarding entity 312 is configured to switch or
 media (e.g., LANs).                                                bridge data frames received at a source port 302 to one or
    FIG.3 is a partial functional block diagram of switch 230 60 more destinations ports 302 for forwarding depending on the
 that is configured in accordance with the present invention.       matching information identified in the forwarding databases
 As described above, switch 230 includes a plurality of ports       320a—c as well as the states of the respective ports 310 as
302a—h, each of which is preferably identified by a number          established by the plurality of spanning tree state machine
(e.g., port numbers 1-8). Ports 302a—h, moreover, are pref-         engines 316a—c.
 erably configured in a conventional manner either as access 65        Topology switch engine 308 and topology state machine
 ports or as trunk ports. As mentioned above, an access port        engine 318 may each comprise programmed or program-
 is a port 302 that does not provide connectivity to other          mable processing elements containing sofiware programs,




                                                                                                                  Dell-WSOU-PA-017067
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 15 of 21


                                                     US 6,678,241 B1
                              9                                                                   10
 such as software modules or libraries, pertaining to the          understand that there are several mechanisms or techniques
 methods described herein and executable by one or more            available to establish separate loop-free topologies for each
 processing elements (not shown). Other computer readable          physical VLAN. For example, the network administrator
 media may also be used to store the program instructions for      may manually define the loop-free topology for each physi-
 execution. Engines 308 arid 318 may also be implemented in 5 cal VLAN. The network administrator may interact with a
 hardware through a plurality of registers and combinational       graphical user interface that displays a map of the network
 logic configured to produce sequential logic circuits and         and utilize CLI or SNMP to manually establish the loop-free
 cooperating state machines. Those skilled in the art will         topologies of the physical VLANs. Conventional network
 recognize that various combinations of hardware and soft-         management facilities, such as HP OpenView® from
 ware components may also be utilized to implement the to Hewlett-Packard Co. of Palo Alto, Calif. or Net View 6000
 topology switch components of the present invention.              from International Business Machines Corp. of Armonk,
    Suitable intermediate network device platforms for use as      N.Y., are capable of displaying such network maps. The port
 access switch 230 include the Catalyst 8500® series of            states (i.e., blocked or forwarding) associated with each
 switch routers and/or the Catalyst® 6000 family of multi-         manually defined loop-free topology are then stored at or by
 layer switches both from Cisco Systems, Inc.                   15 the respective spanning tree state machine engines of each

    With reference to the flow charts of FIGS. 4A—B, opera-        switch, such as engines 316 of switch 230. Alternatively, the
                                                                   network administrator may rely on the execution spanning
 tion of the present invention preferably proceeds as follows.
 First, the network administrator defines a plurality "logical"    tree protocol to define the loop-free topologies associated
 VLANs within network 200 (FIG. 2) and assigns selected            with the physical VLANs. More specifically, switches
 network entities to these logical VLANs so as to create 20 230-246 may he configured to generate, exchange and
                                                                   process BPDU messages that are tagged with the designa-
 logical groups, as shown at block 402 of FIG. 4A. As
 described above, the network administrator may conceptu-          tions  of the physical VLANs, thereby defining a loop-free
 ally define the red, blue, yellow and green logical VLANs,        topology for each physical VLAN.In particular, the network
                                                                   administrator may configure the spanning tree entity at each
 each of which may be used to logically interconnect a
 different enterprise department, such as engineering, 25 switch to establish a spanning tree state machine engine for
 accounting, sales, and management. 'Fa define the logical         each physical VLAN.
 VLANs and assign membership, the network manager may                 Those skilled in the art will understand that other mecha-
 use a conventional Command Line Interface (CLI) or                nisms may be used to define the loop-free topologies. For
 SNMP. Alternatively, the network manager may use the              example, the intermediate network devices could run a link
 VLAN Membership Policy Server(VMPS)Protocol and the 30 state advertisement protocol, such as the one utilized in the
 VLAN Director interface from Cisco Systems, Inc.                  well-known Open Shortest Path First routing protocol, to
                                                                   capture the topology of the network. Once the topology is
    Each logical VLAN is then associated or augmented with
                                                                   discovered, a network administrator could use graph algo-
 one or more "physical" VLANs. More specifically, for each
                                                                   rithms to determine which ports to block for each physical
 logical VLAN,the network administrator preferably defines 35
                                                                   VLAN.
 a set of physical VLANs for association with the given
                                                                      Regardless of the manner by which the loop-free topolo-
 logical VLAN, as indicated at block 404. In the preferred
 embodiment, each physical VLAN is assigned a different            gies are defined, the set of physical VLANs associated with
 numerical identifier as provided in the 802.1Q standard,          each logical VLAN are preferably configured and estab-
                                                                   lished so that, for every link 248 of network 200, there is at
 which is hereby incorporated by reference in its entirety, and
 thus basically represents its own independent VLAN. For 40 least one physical VLAN within that set whose loop-free
 example, the network administrator may define the violet,         topology has that link 248 in the blocked state. For example,
 purple, magenta and orange physical VLANs and associate           the loop-free topology established for a first physical VLAN
 each of them with the red logical VLAN.In accordance with         may have the link between switches 238 and 244 blocked,
 the 802.1Q standard, these physical VLANs may be                  whereas the loop-free topology established for a second
                                                                45 physical VLAN may have the link 248 between switches
 assigned the numerical identifiers 10, 11, 12 and 13, respec-
 tively. For the blue logical VLAN,the network administrator       240 and 246 blocked and so on until every link 248 of
 may define the brown, rose and gray physical VLANs,               network 200 is blocked by at least one loop-free topology.
                                                                   The number of physical VLANs that are required to meet
 w hich may be assigned the numerical identifiers 14-16.
 respectively. For the yellow logical VLAN, the network 50 this goal can be defined by the following equation:
 administrator may define the cyan, crimson, silver and sea
                                                                                                     M
 green physical VLANs, which, in turn, may be assigned
                                                                                                 31 -N+I l
 numerical identifiers 17-20. For the green logical VLAN,
 the network administrator may define the turquoise, white
 and olive physical VLANs, which may be assigned numeri- 55 where,
 cal identifiers 21-23.                                               X is the number of physical VLANs that are required;
    The identity of the logical and physical VLANs and the            NI is the number of links or trunks within the network,
 association of physical VLANs to logical VLANs, as estab-            N is the number of nodes (i.e., bridges and switches)
 lished by the network administrator, are preferably stored at           within the VLAN bridged network; and
 or by the topology state machine engine 318. In addition, the 60     the half parentheses symbol on the right side of the
 topology switch engine 308 preferably informs the forward-             equation means a "ceiling or' function is to be applied
 ing entity 312 of the identities of the physical VLANs as               to the real number inside the half parentheses, thereby
 they are defined, and the forwarding entity 312, in turn,               obtaining an integer for X,such that the integer Xis the
 establishes a separate filtering database 320 for each physi-           smallest integer that satisfies the equation     the real
 cal VI AN.                                                     65       number inside the half parenthesis, e.g., if the real
    Next, a loop-free topology is established for each physical          number inside the half parentheses is 3.675, then X is
 VLAN, as shown at block 406. Those skilled in the art will             4, if the real number is 2.0001, then X is 3, etc.




                                                                                                                   Dell-WSOU-PA-017068
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 16 of 21


                                                       US 6,678,241 B1
                               11                                                                   12
    In order to force or constrain the spanning tree protocol to       corresponding switch ports are either in the blocked, for-
 define loop-free topologies having the desired properties             warding or disabled states) and thus represents a stable
(i.e., the blocking of each network link by at least one               topology. The active state 506 corresponds to a loop-free
 physical VLAN), the network administrator preferably                  topology that has been designated to carry the traffic for the
 modifies the bridge identifiers and port costs of the various 5 respective logical VLAN, as described below. Only one
switches 230-246 within network 200 for each physical                  physical VLAN (i.e., one loop-free topology) may be des-
 VLAN so that the resulting loop-free topologies will block            ignated to carry traffic for its logical VLAN at any given
 the desired links 248. A mechanism for adjusting the bridge           time.
 identifier and port costs on a VLAN-by-VLAN basis is                     FIG. 5B is a list of events 508 that may cause a transition
 described in U.S. patent application Ser. No, 08/998,412 10 among the stales of the state diagram of FIG. 5A. In
entitled, FAST RECONFIGURAITON OF SPANNING                             particular, event El corresponds to a loop-free topology
TREES, filed Dec. 24, 1997, which is hereby incorporated               converging, and thus results in a transition from the unusable
 b y reference in its entirety. For each switch 230-246, the           stale 502 to the stand-by state 504. Event E2 corresponds to
 network administrator can adjust the bridge identifier, which         a particular physical VLAN being selected as the designated
is utilized to elect the root, and port costs and port identifiers, 15 VLAN for its respective logical VLAN, and thus results in
 which are used to determine the lowest cost path to the root.         a transition from the stand-by state 504 to the active state
 In general, the network administrator may adjust the bridge           506. Event E3 corresponds to the detection of a link or
identifiers of switches 230-246 so as to force the election of         device failure in a previously stable topology, and thus
 a selected root for a first physical VLAN, and then observe           causes a transition from either the active state 506 or the
 which links are blocked and which arc forwarding. The 20 stand-by state 504 to the unusable state 502. Similarly, event
 blocked links will typically be those links that are distant          E4 corresponds to a partition in the respective physical
from the root. The root for a second physical VLAN is then             VLAN, and thus also causes a transition from either the
selected in proximity to the blocked links of the first physical       active state 506 or the stand-by state 504 to the unusable
 VLAN in a similar manner (e.g., by adjusting the bridge               state 502.
 identifiers of switches 230-246). This will typically result in 25       FIG. 5C is a highly schematic representation of informa-
 the blocked links of the second physical VLAN generally               tion arranged as an array or table 510 that is stored at or by
corresponding to the forwarding links of the first physical            the topology state machine engine 318. Table 510 contains
 VLAN. This process is then repeated several times, with               a first column 512 that identifies each of the logical VLANs
 adjustments made to port costs as necessary, to achieve the           of which switch 230 is aware (e.g., red, blue, yellow and
 desired result (i.e., each link being blocked for at least one 30 green). For each logical VLAN, the table 510 also includes
 physical VLAN).                                                       a second column 514 that identifies the physical VLANs
    Those skilled in the art will understand that this may be          associated with each logical VLAN by their numeric iden-
 done manually by the network administrator or automated               tifiers. Following the above example, the red logical VLAN
 with a dedicated protocol Or algorithm. It may also be                is associated with the violet, purple, magenta and orange
 bounded to the discovery of the network topology as 35 physical VLANs, the blue logical VLAN is associated with
 described above.                                                      the brown, rose and gray physical VLANs, the yellow
    If the network administrator is relying on the spanning            logical VLAN is associated with the orange, crimson, silver
 tree protocol to define the loop-free topology of each physi-         and sea green physical VLANs and so on. Table 510 further
cal VI,AN, then the spanning tree entity 306 begins formu-             includes a third column 516 that specifies the current state of
 lating and transmitting 131)DU messages tagged with the 40 the loop-free topology established for each physical VLAN.
 VLAN designations for each physical VLAN upon initial-                As indicated above, a loop-free topology may be in any one
ization of the respective switch. In particular, the spanning          of three possible states: unusable, active and stand-by.
 tree entity 306 preferably formulates and transmits BPDU                 In the preferred embodiment, whenever a loop-free topol-
 messages that have been tagged with the VLAN designa-                 ogy transitions to the stand-by state, the topology switch
tions corresponding to violet, purple, magenta, orange, 45 engine 308 directs the forwarding entity 312 to purge (e.g.,
 brown, rose, etc. physical VLANs. These tagged BPDU                   delete) the contents of the respective filtering database for
 messages are received and processed by the switches                   that loop-free topology. For example, when the orange
230-246 as described above. The spanning tree state                    physical VLAN which is associated with the red logical
 machine engines 316 then transition the port states on a              VLAN enters the stand-by state as shown in FIG. 5C, the
 per-VLAN basis. Thus, a separate loop-free topology is 50 filtering database 320 that corresponds to the orange physi-
 defined by the respective spanning tree entities for each             cal VLAN is purged. As described below, the to purging of
 physical VLAN.                                                        stand-by filtering databases facilitates the rapid transition to
    The topology state machine engine 318, which maintains             a stand-by physical VLAN upon the occurrence of a failure
 a corresponding spanning tree state for each physical                 in the active physical VLAN.
 VLAN, preferably monitors the execution of the spanning 55               In order to begin forwarding messages associated with a
 tree protocol by the spanning tree entity 306. FIG. 5A is a           logical VLAN, the topology switch engine 308 designates a
state diagram 500 of the various states of the loop-free               selected physical VLAN as the active physical VLAN for
 topologies represented by the physical VLANs defined                  each logical VLAN, as indicated at block 408 (FIG 4A).
 within network 200. As shown, the loop-free topology for             ' the designation of is a selected physical VLAN may occur
each physical VLAN may be in one of three possible states: 60 in several ways. For example, the topology switch engine
 an unusable state 502, a stand-by state 504 and an active             308 may select the first physical VLAN that converges and
state 506. The unusable state 502 corresponds to a loop-free           thus transitions to the stand-by state. An alternative
 topology that has not yet converged (e.g., one or more switch         approach is to select the physical VLAN having the lowest
 ports are in the listening or learning states) or has become         (or highest) numerical identifier. Upon designating a
 partitioned (e.g., connectivity has been lost with part of the 65 selected physical VLAN, the topology switch engine 308
 physical VLAN domain). The stand-by state 504 corre-                  preferably informs the topology state machine engine 318 of
sponds to a loop-free topology that has converged (e.g., all           the designation, which, in turn, transitions the state of the




                                                                                                                       Dell-WSOU-PA-017069
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 17 of 21


                                                      US 6,678,241 B1
                              13                                                                   14
designated physical VLAN to active, thereby signifying that          indicated at block 412 (FIG. 4A). The topology switch
it has become the designated physical VLAN for this logical          engine 308 informs the topology state machine engine 318
 VLAN. The topology switch engine 308 also informs the               of the failure, and in cooperation with state machine engine
 port configuration entity 314 of the selection of a designated      318 identifies all of the logical VLANs that are utilizing the
physical VLAN. In response, the port configuration entity 5 affected port or link, as indicated at block 414. The topology
314 associates each access port 302d-302h that is directly           state machine engine 318 treats the failure as an El event
coupled to members of the logical VLAN with the desig-               and, accordingly, transitions the affected physical VLAN
 nated physical VLAN, as indicated at block 410. For                (i.e., purple) to the unusable state, as indicated at block 416
example, suppose the purple physical VLAN is selected as            (FIG. 4B) and as illustrated by the arrow indicating a
the designated VLAN for the red logical VLAN. In to transition from the active to the unusable state for entry 518
response, its state transitions to active and the port configu-      of table 510 (FIG. 5C). Although, for purposes of
ration entity 314 associates all access ports directly coupled       explanation, table 510 illustrates the transition between
to members of the red logical VLAN (e.g., port 3(12h) with           states, it should be understood that table 510 preferably only
the purple physical VLAN. This process is repeated at all            stores the current state of each physical VLAN (e.g., active,
 access switches 230-234 so that access ports coupled to all 15 unusable or stand-by) and not the transition between two
 members of the red logical VLAN are associated with the             states.
 purple VLAN designation (i.e., numeric identifier II).                 The topology switch engine 308 next proceeds to identify
    'hereafter, traffic (e.g., data frames) received at an access    a back-up physical VLAN for each logical VLAN affected
 port for forwarding on a trunk port are tagged with the             by the failure, as indicated at block 418. Specifically, topol-
 physical VI,AN that has been associated with that access 20 ogy switch engine 308 identifies a physical VLAN that is in
port. Continuing with the above example, since access port           the stand-by state and that also has the affected port or link
302h (port number 8)corresponds to the red logical VLAN,             blocked. As described above, the spanning tree entity 306
 and the purple physical VLAN has been selected as the               has been configured to define a loop-free topology for every
designated VLAN for this logical VLAN, then port configu-            physical VLAN.The physical VLANs and thus the loop-free
ration entity 314 associates port 302h with the purple 25 topologies, moreover, have been established such that, for
 VLAN. As a result, a message from server 258 is received            every link 248 in network 200. there is at least one physical
 at port 302h (port number 8), captured and handed to the            VLAN for every logical VLAN whose loop-free topology
forwarding entity 312 for processing. Forwarding entity 312          has that link blocked. Thus, there is at least one physical
 in cooperation with the port configuration entity 314 deter-        VLAN associated with the red logical VLAN whose loop-
 mines that the message has been received on an access port 30 free topology has port 302b blocked. Suppose that the
that is associated with the purple physical VLAN. In                 topology switch engine 308 identifies the orange physical
response, the forwarding entity 312 performs a look-up on            VLAN (numerical identifier 13) as having port 302b in the
the filtering database 320 associated with the purple physical       blocked state. Topology switch engine 308 selects the
 VLAN, using the contents of the MAC DA field of the                 orange physical VLAN as the newly designated physical
received message. If the message is to be forwarded on a 35 VLAN for the red logical VLAN. In response, the topology
trunk port (e.g., port 302b), the forwarding entity 312              state machine engine 318 transitions the state of this physi-
 appends a VLAN Ill field 110(FIG. 1)to the message, loads           cal VLAN from stand-by to active,shown at block 420(FIG.
the purple physical VLAN's numeric identifier therein and            4B) and as illustrated by the arrow indicating a transition
d rives the message onto port 302h for forwarding.                   from the stand-hy to the active state in entry 520 of table 510
    Similarly, suppose a message 100(FIG. 1) is received at 40 (FIG. 5C).
switch 230 on a trunk port, such as port 302b, that carries the         Next, the entire membership of the red logical VLAN
 purple VLAN designation in its VLAN ID field 110 and is             within the network 200 is switched from the purple physical
addressed to server 258. Forwarding entity 312 preferably            VLAN to the orange physical VLAN, as indicated at block
 uses the contents of the MAC DA field 106 to perform a              422. More specifically, topology switch engine 308 informs
 look-up on the filtering database 320 for the purple VLAN. 45 the port configuration entity 314 of the designation of the
The look-up will identify port 302h (port number 8) which            orange physical VLAN as the newly active VLAN for the
is coupled to server 258. Since this is an access port,              red logical VLAN. In response, the port configuration entity
forwarding entity 312 strips off the VLAN ID field 110 and           314 changes the VLAN association of each access port
drives the un-tagged message onto port 302h for delivery to          coupled to members of the red is logical VLAN from the
server 258.                                                       50 purple VLAN (numerical identifier 11) to the orange VLAN
    Significantly, the present invention allows switch 230 to       (numerical identifier 13). Thus, all the LANs, hosts, end
continue forwarding traffic with little or no disruption             stations, servers, workstations, etc. that were associated with
despite link or device failures. For example, suppose as             the purple physical VLAN at switch 230 are now associated
described above, that the purple physical VLAN has been              with the orange physical VLAN. It should be understood
selected as the designated VLAN for the red logical VLAN. 55 that the re-assignment of access ports from one physical
Furthermore, suppose that execution of the spanning tree             VLAN designation to another can be rapidly accomplished
 protocol by the spanning tree state machine engine 316 for         (e.g., in a mater of milliseconds). It should be further
the purple physical VLAN results in ports 302a and 302c              understood that the assignment of physical VLANs at the
(port numbers 1 and 3) being blocked and port 302b (port             trunk ports is left unchanged despite the failure. That is, only
 number 2) forwarding. As described above, traffic received 60 the VLAN assignment of the access ports(which are directly
 at switch 230 on access port 320h (port number 8) and thus          coupled to VLAN member entities) is changed.
corresponding to the red logical VLAN is tagged with the                In order to alert the other switches within network 200 of
 purple physical VLAN designation (i.e., numerical identifier        this change in physical VLANs and thereby complete the
11) by the forwarding entity 312 and forwarded through               switch to the new physical VLAN, the topology switch
trunk port 302b. If link 248 coupled to port 302b fails, the 65 engine 308 generates and sends one or more notification
failure is detected by the link state detection engine 310, and      messages to the other switches within network 200, as
 it, in response, alerts the topology switch engine 308, as          indicated at block 424. The notification messages, which are




                                                                                                                     Dell-WSOU-PA-017070
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 18 of 21


                                                     US 6,678,241 B1
                              15                                                                     16
transmitted by a reliable broadcast mechanism, alert these              database 320 corresponding to the orange physical VLAN to
switches of the change affecting the red logical VLAN. FIG.             render forwarding decisions for messages associated with
6 is a highly schematic block diagram of a preferred noti-              the red logical VLAN. As described above, the filtering
fication message 600. Message 600 includes a header por-                database 320 for the orange physical VLAN was purged
tion 602 that is compatible with the MAC sub-layer, and a          5    w hen the respective loop-free topology entered the stand-by
 message area 604. The header 602 includes a MAC SA field               state, thereby ensuring it does not contain any stale infor-
608 and a MAC DA field 606 and a VLAN Ill field 610.The                 mation when forwarding entity 312 begins to utilize it.
 message area 604 includes a sequence number field 612, a                  It should be understood that the filtering database of the
logical VLAN ID field 614, a former physical VLAN ID                    selected physical VLAN could be purged at the time the time
                                                                        the respective loop-free topology transitions from stand-by
field 616 and a newly active VLAN Ill field 618. Those             10
                                                                        to active. It should aLso be understood that switch 230 may
skilled in the art will understand that notification message
                                                                        begin forwarding messages associated with the red logical
600 may include additional fields such as type fields, length           VI AN along the newly selected physical VLAN before
fields, version fields, etc. Topology switch engine 308 pref-           receiving acknowledgements from its neighbors.
erably loads the bridge Ill for switch 230 in the MAC SA                   Topology switch engines 308 also preferably implement
field 608 a group multicast address in the MAC DA field 606        15   one or more tie-breaking rules to resolves any conflicts in the
 and places the VLAN ID for the old physical VLAN in field              designation of physical VLANs to logical VI.ANs. More
610. In message area 604, topology switch engine 308 enters             specifically, suppose the same failure affecting a first logical
 a selected sequence number in field 612, the identifier of the         VLAN is detected at two switches, and suppose further that
 affected logical VLAN (e.g., red) in field 614, the identifier         the first logical VLAN is currently associated with a first
of the former physical VLAN (e.g., purple) in field 616 and        20   physical VI AN. The first switch may decide to switch the
the identifier of the newly activated physical VLAN (e.g.,              first logical VLAN to a second physical VLAN, while the
orange) in field 618. Switch 230 then forwards the notifi-              second switch may decide to switch the same logical VLAN
cation message 600 out each of its trunk ports that are in the          to a third physical VLAN. To resolve such conflicts, the
forwarding state for any VLAN.                                          topology switch engines 308 preferably apply a tie-breaking
    The notification message 600 is received at each of the        25   rule. For example, the topology switch engines 308 may
 neighboring switches (i.e., switches 236 and 240) and, by              adopt the physical VLAN having the lowest (or highest)
 virtue of the selected group multicast address, it is captured         numerical identifier, based on the notification messages
 and forwarded to the topology switch engines at those                  received from the first and second switches. During this
                                                                        resolution phase, other switches may first switch to an
devices. The topology switch engines at switches 236 and
240 store the sequence number of message 600. Switches             30
                                                                        intermediate physical VLAN before converging on the same
236 and 240 forward a copy of the notification message 600              physical VLAN.
                                                                           It should be understood that each logical VLAN may also
from each of their trunk ports that are in the forwarding state
(other than the port on which the message 600 was received)             have its own VLAN numeric identifier as provided by the
 and may retum an acknowledgement to switch 230. As a                   IEEE 802.10 standard, and that this numeric identifier may
result, notification message 600 is propagated throughout          35
                                                                        be used as the initial physical VLAN for that logical VLAN.
the network 200 and received at each access switch coupled                 The foregoing description has been directed to specific
to members of the red logical VLAN. At each switch, the                 embodiments of this invention. It will be apparent, however,
                                                                        that other variations and modifications may be made to the
notification message 600 is passed to the topology switch
engine at that device. The topology switch engine, in coop-             described embodiments, with the attainment of SOIIIC or all
eration with the port configuration entity, determines             40
                                                                        of their advantages. For example, although it is preferred
                                                                        that the set of physical VLANs established for a given
 whether there are any access ports presently associated with
the physical VLAN identified in the old active VLAN ID                  logical VLAN be defined and configured so as to block
field 616 (e.g., purple), and, if so, switches (i.e., changes or        every link of the network, the invention can be implemented
                                                                        with fewer physical VLANs. That is, even with less than an
re-assigns) those ports to the physical VLAN identified in
                                                                        otherwise full complement of physical VLANs, the present
the newly active VLAN ID field 618 (e.g., orange). The             45
switch also purges the contents of the filtering database               invention nevertheless provides substantial improvements in
 associated with the newly active physical VLAN.                        quickly recovering from failures. In addition, rather than
                                                                        purging the contents of the filtering database when the
Thereafter, traffic received on an access port that was
 associated and tagged with the purple physical VLAN is                 respective physical VLAN is elected as the new active
 now associated and tagged with the orange VLAN.                   50
                                                                        physical VLAN, the filtering database of the old, now
                                                                        unusable physical VLAN may be purged following its
    It should be understood that switch 230 may send multiple
copies of the notification message 600, using the same                  transitioning to the unusable state. Therefore, it is the object
sequence number, to ensure that they are received. 'The                 of the appended claims to cover all such variations and
sequence number is used by receiving switches to discard                modifications as come within the true spirit and scope of the
 any duplicate copies of the message 600. It should be further     5S
                                                                        invention.
understood that switch 230 may alternatively use a message                 W hat is claimed is:
                                                                           1. A method for use in an intermediate network device
format and mechanism that is similar to the TCN-PDU
 messages of the spanning tree protocol to disseminate                  configured to forward messages in a computer network, the
changes in physical VLANs or may usc the V'I'P protocol to              method comprising the steps of:
 alert other switches of the change in physical VLANs for the      60
                                                                           establishing one or more logical virtual local area net-
 red logical VI AN.                                                           works(VLANs) at the intermediate network device;
    Upon receiving the acknowledgements confirming that                    defining a set of physical VLANs for each logical VLAN,
the notification message 600 has been received by its                         each physical VLAN having art identifier;
 neighbors, switch 230 is free to begin tagging and forward-               for each physical VLAN, establishing a corresponding
ing traffic for the red logical VLAN with the newly desig-         65          loop-free topology within the computer network;
 nated orange physical VLAN designation, as indicated at                   for a given logical VLAN, designating a first physical
block 426 (MG. 411). Switch 230 utilizes the filtering                         VLAN of the set and its respective loop-free topology




                                                                                                                        Dell-WSOU-PA-017071
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 19 of 21


                                                     US 6,678,241 B1
                              17                                                                    18
       for tagging and forwarding messages associated with            (VLANs)are defined each having one or more members, the
       the given logical VLAN;                                        intermediate network device comprising:
    detecting a failure in the loop-free topology of the first            a topology switch engine configured to associate each
       physical VLAN; and                                                    logical VLAN with a set of physical VLANs each
    in response to the step of detecting, switching the given                having its own identifier, and to designate one physical
       logical VLAN from the Cost physical VLAN to a                         VLAN from the respective set for each logical VLAN;
       second physical VLAN for use in tagging and forward-               means for establishing a loop-free topology within the
       ing messages associated with the given logical VLAN.                  computer network for each physical VLAN;
    2. The method of claim 1 wherein the intermediate
                                                                          a port configuration entity in communicating relationship
 network device includes a plurality of ports that transition      10        with the topology switch engine, the port configuration
 among a plurality of spanning tree port states, including one
                                                                             entity configured to associate each port directly coupled
 or more transitory states and one or more stable states and
                                                                             to members of a first logical VLAN with the identifier
 further wherein all spanning tree port states for the second
                                                                             of the designated physical VLAN for the first logical
 physical VLAN are in the stable state, thereby allowing the
                                                                             VLAN; and
 intermediate network device to rapidly resume forwarding          15
 messages associated with the given logical VLAN.                         a link state detection engine coupled to the ports and in
                                                                             communicating relationship with the topology switch
    3. The method of claim 1 further comprising the step of
 generating for transmission one or more notification mes-                   engine, the link state detection engine configured to
 sages from the intermediate network device, the one or more                 detect failures at the ports,
 notification messages identifying the given logical VLAN                 whereby, in response to the detection of a failure at a port
                                                                   20
 a nd including the identifiers of the first and second physical             affecting the forwarding of messages for the first logi-
 VLANs.                                                                      cal VLAN, the topology switch engine selects a back-
    4. The method of claim 3 further comprising the step of,                 up physical VLAN for the first logical VLAN and
 in response to receiving the one or more notification mes-                  directs the port configuration entity to switch the asso-
 sages at a second intermediate network device,switching the                 ciation of each port directly coupled to members of the
                                                                   25
 given logical VLAN from the first physical V1AN to the                      first logical VLAN to the back-up physical VLAN.
 second physical VLAN.                                                    13. The intermediate network device of claim 12 further
    5. The method of claim 1 further comprising the step of           comprising means for tagging and forwarding messages
 establishing a separate filtering database for each physical         from members of the first logical VLAN with the identifier
 VLAN, each filtering database storing address information            of the associated physical VLAN.
                                                                   30
 of entities disposed within the computer network.                        14. In an intermediate network device configured to
    6. The method of claim 1 further comprising the step of           forward messages in a computer network in which a plu-
 transitioning each physical VLAN among one of unusable,               rality of logical virtual local area networks (VLANs) are
 stand-by or active states, whereby the unusable state corre-         defined, a set of physical VLANs are defined for each logical
 sponds to the loop-free topology of the respective physical           VLAN, each physical VLAN having an identifier, and a
                                                                   35
 VLAN not being converged, the stand-by state corresponds              loop-free topology is established within the network for each
 to the loop-free topology of the respective physical VLAN             physical VLAN, a computer readable medium containing
 reaching convergence, and the active state corresponds to            executable program instructions for switching the logical
 the respective physical VLAN being designated for its                 VLANs from between different loop-free topologies, the
 corresponding logical VLAN                                           executable program instructions comprising program
                                                                   40
    7. The method of claim 6 further comprising, in response           instructions for:
 to the step of detecting, the steps of:                                  for a given logical VLAN, designating a first physical
    transitioning the state of the first physical VLAN to the                VLAN and its respective loop-free topology for tagging
       unusable state; and                                                   and forwarding messages associated with the given
                                                                             logical VLAN;
    transitioning the state of the second physical VLAN to the     45
       active state.                                                      detecting a failure in the loop-free topology of the first
    8. The method of claim 1 wherein the computer network                    physical VLAN; and
 has a plurality of trunk links and the set of physical VLANs             in response to the step of detecting, switching the given
 for the given logical VLAN are defined so that each trunk                   logical VLAN from the first physical VLAN to a
 link of the computer network is blocked by the loop-free          50        second physical VLAN.
 topology established for at least one of the physical VLANs.             15. The computer readable medium of claim 14 further
    9. The method of claim 8 wherein the intermediate                 comprising a program instruction for transitioning each
 network device has one or more ports coupled to one or                physical VLAN among one of unusable, stand-by or active
 more respective trunk links and the detected failure affects         states, whereby the unusable state corresponds to the loop-
 the forwarding of messages on a particular trunk link, further    55 free topology of the respective physical VLAN not being
 wherein the second physical VLAN has the particular trunk            converged, the stand-by state corresponds to the loop-free
 link blocked.                                                         topology of the respective physical VLAN reaching
    10. The method of claim 1 wherein the step of establishing        convergence, and the active state corresponds to the respec-
 comprises the step of executing a spanning tree protocol on           tive physical VLAN being designated for its corresponding
 a per-VLAN basis so as to define the corresponding loop-          60 logical VLAN.
 free topologies.                                                         16. The computer readable medium of claim 15 further
    11. The method of claim 1 wherein the step of establishing        comprising, in response to the step of detecting, the pro-
 comprises the step of manually defining the corresponding            grams instructions for:
 loop-free topologies.                                                    transitioning the state of the first physical VLAN to the
    12. An intermediate network device having a plurality of       65        unusable state; and
 ports for forwarding messages in a computer network in                   transitioning the state of the second physical VLAN to the
 w hich a plurality of logical virtual local area networks                   active state.




                                                                                                                      Dell-WSOU-PA-017072
Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 20 of 21


                                                  US 6,678,241 B1
                            19                                                             20
    17. The computer readable medium of claim 14 wherein         defined, a method for switching the logical VLANs between
 the computer network has a plurality of trunk links and each    different loop-free topologies, the method comprising the
 trunk link is blocked by the loop-free topology of at least one steps of:
 of the physical VLANs,the intermediate network device has         defining a set of physical VLANs for each logical VLAN,
 one or more ports coupled to one or more respective trunk            each physical VLAN having an identifier;
 links and the detected failure affects the forwarding of          for each physical VLAN, establishing a corresponding
 messages of the given logical VLAN on a particular trunk             loop-free topology within the computer network; and
 link, further wherein the program instruction for switching       for a given logical VLAN, designating a first physical
 provides that the second physical VLAN has the particular in         VLAN and its respective loop-free topology from the
 trunk link blocked.                                                  respective set for use in tagging and forwarding mes-
    18. In an intermediate network device configured to               sages associated with the given logical VLAN.
 forward messages in a computer network in which a plu-
 rality of logical virtual local area networks (VLANs) are




                                                                                                            Dell-WSOU-PA-017073
     Case 6:20-cv-00475-ADA Document 88-12 Filed 03/17/21 Page 21 of 21

                UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PAIEN1 NO. : 6,678,241 B1                                                                         Page 1 of 1
DATED       : January 13, 2004
INVENTOR(S) : Silvan() Gai et al.


        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:




        Title page,
        Item 1731, Assignee, delete "Cisc" and substitute therefore -- "Cisco" --




                                                                    Signed and Sealed this

                                                                Ninth Day of March, 2004




                                                                             JON W. DUDAS
                                                       Acting Director ofthe United States Patent and Trademark Office




                                                                                                                         Dell-WSOU-PA-017074
